                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

   ANGELA GARRISON,                            *
                                               *
                                               *
            Plaintiff,                         *
                                               *
   vs.                                         *    CASE NO. 1:17-CV-381-C
                                               *
                                               *
   SAM'S EAST, INC.;                           *
   SAM'S EAST INC. D/B/A SAM'S                 *
   CLUB; & WAL-MART STORES, INC.               *
                                               *
            Defendants.                        *

                                         JUDGMENT

         In accordance with the Order granting Defendants’ Motion for Summary Judgment, it is

ORDERED, ADJUDGED and DECREED that judgment is entered in favor of Defendants,

Sam’s East, Inc., Sam’s East, Inc. d/b/a Sam’s Club; and Wal-Mart Stores, Inc., and against

Plaintiff, Angela Garrison. It is, therefore, ORDERED that Plaintiff’s claims against Defendants

are hereby DISMISSED with prejudice. Costs are to be taxed against Plaintiff.

         DONE and ORDERED this the 3rd day of April, 2019.

                              s/WILLIAM E. CASSADY
                              UNITED STATES MAGISTRATE JUDGE
